DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-5, 7-10 and 27 are present for examination, claims 3, 6, 12 and 24-26 are cancelled and claims 11, 13-23 and 28 are withdrawn.
Election/Restrictions
2.	Claims 11, 13-23 and 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/21.

Response to Amendment/Response to Argument
3.	Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of Miller and Grimshaw fails to discloses receive, from the energy generation station, a message indicating that the energy draw will be terminated; and in response to receiving the message: change the power source of the at least one cooling mechanism from the energy generation station to an alternative energy source; and power down at least one device.
However, examiner disagrees since In addition to previously cited Par [0025], Grimshaw discloses in Par.  [0020] if there is a loss in utility-sourced electrical power, one or more ATS units within a switchboard container is capable of detecting the loss of utility power and sensing alternative available power sources in the infrastructure and is capable of carrying out steps to transfer the load to one or more available alternative sources of electrical power. Also, if there is a loss in utility-sourced electrical 
In Par. [0085] if the primary utility source of power is unavailable, the primary switchboard module will sense this loss of utility power. Loss of power is defined as not only a complete termination in the supply of power but also as power supply fluctuations that are outside of appropriate tolerances, e.g., frequency or voltage.
In Par. [0086] simultaneously, the ATS also senses alternative available power sources in the infrastructure (e.g., utility and/or generator power from the reserve switchboard), 
In Par. [0092], Each UPS module has one or more UPS systems and contains controls and sensors for detecting a loss of utility power and for then delivering emergency power from energy storage devices, e.g. batteries, flywheels, etc. Generators can take from 9 to 12 seconds to go online and be able to provide full power. In this interim period, the UPS system will immediately sense the lack of power and initiate the operation of the stored energy devices. Once the primary generator(s) are ready to supply power, the load is transferred to the primary generators as an emergency source of power.
For this reason the rejection has been maintained. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 8-10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0276547) in view of Grimshaw (US 2013/0019124).
Regarding claim 1, Miller discloses at least one computer (electrical devices 116-122) that directly draws energy, from an energy generation station using a first electric transmission line (Abstract, Fig. 1, [0031], the electrical device (elements 116-122) drawn electric from the power generator (One or more alternative energy sources 109 through 113 may also be provided in order to provide electrical power to the apparatus. Such sources may include photovoltaic (PV) cells 109, which may be mounted on a roof of the home or business; micro-hydroelectric power generators 110, which generate power based on the movement of water; gas turbines 111; windmills or other wind-based devices 112; and fuel cells 113. Other sources may of course be provided), wherein the energy generation station provides energy to an electric grid (element 115) and the first electric transmission line is not part of the electric grid (During power outages or brownouts from grid 115, these additional power sources ([0032], elements 109-114, as well as storage units 105 and 106) can be used to meet energy demand. Additionally, surplus power can be sold back to the power grid based on optimization of supply and demand); and at least one network communication device (network such as WAN 107) connected to the at least one computer (Fig. 1, element 101), 
 wherein the at least one computer is operable to perform a set of operations ([0027] controller 104 may comprise a computer and memory programmed with computer software for controlling the operation of apparatus 101 in order to receive electrical power from power sources 109 through 115 and to distribute electrical power to devices 116 through 122), comprising: 
	 Miller does not specifically disclose the electronic devices are a cooling mechanism for cooling the computer; receive, from the energy generation station, a message indicating that the energy draw will be terminated; and in response to receiving the message: change the power source of the at least 
However, Grimshaw discloses ([0041], the infrastructure cooling system for the datacenter is capable of providing reliable cooling to the datacenter); receive, from the energy generation station, a message indicating that the energy draw will be terminated ([0020], [0025], detecting an interruption in the flow of utility-sourced power; and in response to receiving the message: change the power source of the at least one cooling mechanism from the energy generation station to an alternative energy source ([0025],  upon detecting the interruption,  sensing alternative available power sources in the infrastructure and is capable of carrying out steps to transfer the load to one or more available alternative sources of electrical power, generator or battery); power down at least one device([0025], shutting off the electrical pathway to the utility-sourced power when said interruption is detected).  
Miller and Grimshaw are analogous art because they are from the same field of endeavor. They all relate to energy management.
The feature of the Miller art in combination to the power supply aspect of Grimshaw as described in abstract, is commensurate to the limitations of the performed uninterrupted and reliable power usage. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned provide electrical power from different source feature of Miller to incorporate uninterrupted power supply concept as taught by Grimshaw so as to improve efficiency and reliable power source usage without interruption as stated by Miller in Fig. 1 and Grimshaw in par. [0020].
Regarding claims 2, Grimshaw discloses the at least one computer is running a high- computational load program (Abstract, A datacenter housing servers, computers, data storage devices, 
Regarding claim 8, Miller discloses an energy storage device; and the alternative energy source is the energy storage device (abstract, element 109-114, Battery storage and alternative energy sources (e.g., photovoltaic cells).
Regarding claim 9, Grimshaw discloses a housing cooled by the at least one cooling mechanism ([0041], The infrastructure cooling system for the datacenter is capable of providing reliable cooling to the datacenter); and wherein a CPU, a data rack, and an energy management are contained within the housing ([0043], The datacenter includes a building containing an area that features a plurality of rows of servers and other computing equipment).
Regarding claim 10, Grimshaw discloses the system is portable ([0073], the infrastructure modules are transportable, a portable infrastructure system).
Regarding claim 27, Miller discloses the at least one device is powered down prior to termination of the energy draw ([0034], Appropriate cut-off devices and bypass switches would then be used, for example, in the event of a power outage to disconnect the home wiring system from the electrical grid and to connect apparatus 101 to the wiring network. Such schemes are conventional and no further details are necessary to understand their operation).
5.	Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2007/0276547) in view of  Grimshaw (US 20130019124) further in view of Kelly (US 2017/0038811).
Regarding claims 4-5 and 7, Miller and Grimshaw disclose the limitations of claims 1 as stated above, but does not discloses the limitations of claims 4-5 and 7. However, Kelly discloses the limitations of claims 4-5 ad 7 as follow:
Regarding claim 4, Kelly discloses the at least one computer receives data, the data comprising at least one selected from the group consisting of: an energy transmission termination alert, an energy 
Regarding claim 5, Kelly discloses the at least one computer enters into a shutdown that saves a state of a computational device associated with the computer after receiving the energy transmission termination alert, and further wherein the shutdown does not include powering down the cooling mechanism ([0026], 0026] Load monitoring program 500 receives status information of power sources and the status of the power loads. Load monitoring program 500 also determines one or more internal power duration thresholds and shutdown protocols for each active power load and transmits the information to power monitoring program 400).  
Regarding claim 7, Kelly discloses the system includes a buffer storing data to be transmitted via the network communication device and the graceful shutdown includes transmitting the data in the buffer before powering down the network communication device([0003], communication to initiate electronic shutdown protocols (e.g., graceful shutdown) of devices, such as servers. A graceful shutdown of a computing device may include: inhibiting new computing activity, the completion of current computing activities, the storage/backup of information, pausing of operations, and terminating (e.g., shutting down) one or more software programs prior to powering off the computing device (e.g., server).
Miller, Grimshaw and Kelly are analogous art because they are from the same field of endeavor. They all relate to energy management.
The alternative power supply feature as taught by Miller in combination with Grimshaw as described above and by incorporating the Kelly teaches is commensurate to the limitations of the performed the load monitoring program. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned of Miller and Grimshaw teaching to incorporate the load management concept of Keely in order to assure 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goose is related to notified of power loss of the at least one residence.
MEYNARDI is related to notification associated with a power outage.
Fischer is related to an outage notification system for detecting a power outage.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119